     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 1 of 27 Page ID #:1



 1
     Richard L. Charnley (SBN 70430)
 2   Nicole W. Uhlmann (SBN 200783)
     CHARNLEY RIAN LLP
 3   12121 Wilshire Blvd. Suite 600
     Los Angeles, CA 90025
 4   Telephone: 310.321.4300
     Facsimile: 310.893.0273
 5   Email:      rlc@charnleyrian.com
     Email:      nwu@charnleyrian.com
 6
     Attorneys for Plaintiffs Scott
 7   Hallock; WMTI Productions, Inc.;
     WMTI Productions North, Inc.; and
 8   The Next Season Company, Inc.

 9

10                             UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12

13   SCOTT W. HALLOCK, an                   Case No.: 2:20-cv-2726
     individual; WMTI PRODUCTIONS,
14
     INC., a California corporation;        COMPLAINT FOR:
15   WMTI PRODUCTIONS NORTH,                1) COPYRIGHT INFRINGEMENT;
     INC., a Canadian corporation; and      2) BREACH OF CONTRACT –
16
     THE NEXT SEASON COMPANY,                  COVENANT OF GOOD FAITH
17   INC., a Canadian corporation,             AND FAIR DEALING;
                                            3) INTERFERENCE WITH
18               Plaintiffs,                   CONTRACT;
19                                          4) BREACH OF CONTRACT
           v.
20
     KEVIN HEALEY, an individual;           DEMAND FOR JURY TRIAL
21   PROPAGATE CONTENT, LLC, a
     Delaware Limited Liability             SPOLIATION NOTICE
22
     Company; and DOES 1 through 100,
23   inclusive,
                                            [Non-Paper Exhibits Have Been Sent To The
24               Defendants.                Court For Lodging Pursuant to COVID-19 Notice]

25                                          [Identical Copies Of Lodged Exhibits Will Be
                                            Served Along With The Summons And
26                                          Complaint]

27

28

                                         COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 2 of 27 Page ID #:2



 1       Plaintiffs SCOTT HALLOCK, an individual, WMTI Productions, Inc., a
 2   California corporation, WMTI Productions North, Inc., a Canadian corporation;
 3   and THE NEXT SEASON COMPANY, Inc., a Canadian corporation, allege:
 4

 5                      THE PARTIES, JURISDICTION, AND VENUE

 6                                        Plaintiff Parties

 7       1.   Plaintiff Scott Hallock (“Hallock”) is an individual residing in Ventura
 8   County, California.
 9       2.   Plaintiff WMTI Productions, Inc. (“WMTI US”) is a duly licensed
10   California corporation with its principal place of business in Encino, California.
11       3.   Plaintiff WMTI Productions North, Inc. (“WMTI North”) is a duly
12   licensed Canadian corporation with its principal place of business in Toronto, ON,
13   Canada. WMTI North is qualified to do business in California.
14       4.   Plaintiff The Next Season Company, Inc. (“TNSCI”) is a duly licensed
15   Canadian corporation with its principal place of business in Toronto, ON, Canada.
16   TNSCI is qualified to do business in California.
17       5.   Collectively, WMTI US, WMTI North and TNSCI are referred to herein as
18   “Copyright Holder Plaintiffs.”
19       6.   Collectively, Hallock, WMTI US, WMTI North and TNSCI are referred to
20   herein as “Plaintiffs.”
21                                       Defendant Parties
22       7.   On information and belief, Defendant Kevin Healey (“Healey”) is an
23   individual who resides in Los Angeles County, California.
24       8.   On information and belief, Defendant Propagate Content, LLC
25   (“Propagate”) is a Delaware limited liability company that is licensed to do business
26   in the state of California and maintains principal offices at 6381 Hollywood Blvd,
27   Floor 4, Los Angeles, CA 90028.
28       9.   On information and belief, at all times relevant hereto, Healey has been,
                                                1.
                                           COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 3 of 27 Page ID #:3



 1   and is, a senior vice president, employee and agent of Propagate.
 2       10. On information and belief, at all times relevant hereto, Propagate has been
 3   Healey’s employer.
 4       11. On information and belief, at all times relevant hereto, Healey has acted
 5   within the scope and course of his agency and employment for Propagate.
 6       12. On information and belief, at all times relevant hereto, Propagate has
 7   authorized, endorsed, and supported Healey’s work as an employee and agent of
 8   Propagate.
 9       13. Plaintiffs are unaware of the names and capacities of the Defendants
10   named herein as Does 1 through 50 and sue such Defendants by their fictitious
11   names. Plaintiffs will seek leave of court to amend this pleading and set forth the
12   true names and capacities of such Defendants if and when such information has
13   been more fully ascertained.
14                                          Jurisdiction
15       14. This case arises, in part, under 17 U.S.C. Section 101, et seq. (herein the
16   “Copyright Claims”), such that jurisdiction to adjudicate this case is exclusively
17   vested in this Court pursuant to 28 U.S.C. Section 1331 (federal question) and 28
18   U.S.C. Section 1338(a) (copyright).
19       15. This case also arises, in part, under the laws of the state of California
20   (herein the “State Claims”), which State Claims are so related to the Copyright
21   Claims that they form part of the same case or controversy, such that this Court may
22   exercise supplemental jurisdiction over the State Claims pursuant to 28 U.S.C.
23   Section 1367.
24                                              Venue
25       16. Defendant Healey resides within the geographical boundaries of the United
26   States District Court, Central District of California. Hence, this Court is the proper
27   venue for adjudication of this case.
28       17. Defendant Propagate is a Delaware limited liability company that is

                                                2.
                                            COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 4 of 27 Page ID #:4



 1   licensed to do business in the state of California and that maintains principal offices
 2   at 6381 Hollywood Blvd., Floor 4, Los Angeles, CA 90028, which is within the
 3   geographic boundaries of this Court. As such, this Court is the proper venue for
 4   adjudication of this case.
 5
                                            FIRST CLAIM FOR RELIEF
 6
                             (Copyright Infringement 17 U.S.C. §§ 106, Et Seq.
 7                                   Direct, Contributory and Vicarious)
                             Against Healey, Propagate and Does 1-25, inclusive
 8
                                        Hallock and Healey Create Scare Tactics
 9

10           18. Working as creative partners and producers, Hallock and Healey wrote,
11   developed and produced a number of television series. Of these, the most
12   successful was Scare Tactics. Scare Tactics is an American scripted comedy horror
13   hidden camera television show that began production in 2002 and ran for five
14   seasons 1 on the SYFY Channel (aka the SciFi Channel) pursuant to a license
15   agreement between WMTI US and SYFY. The Scare Tactics series was produced
16   and owned by three companies: WMTI US (Seasons 1, 2, 3, 6 (the 22 “best of”
17   episodes) and a one-hour Halloween special); WMTI North (Season 4); and TNSCI
18   (Season 5).
19           19. Scare Tactics was broadcast in half-hour episodes. Each episode featured
20   four compact short stories setting forth, among other things: specific action points;
21   specific dialogue/talking points; specific character mannerisms; specific stage
22   instructions; specific wardrobe/costumes; specific locations; specific special effects;
23   the introduction of a carefully selected temporary newcomer (the “Mark”) to the
24   group of actors who interact with the Mark in a seemingly safe setting per the
25   instructions of the producers; and the pre-set addition of strange occurrences to the
26   mix for the purpose of capturing the Mark’s authentic reactions on “hidden
27

28    1
          A “sixth” season is comprised of the “best of” episodes of Scare Tactics.


                                                                  3.
                                                            COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 5 of 27 Page ID #:5



 1   cameras.”
 2        20. Over the course of the five seasons, Hallock and Healey produced 93
 3   original episodes of Scare Tactics, consisting of over 372 original separate short
 4   stories, which aired domestically (on SYFY) as well as internationally in over 70
 5   territories 2 on six continents (North America, South America, Europe, Africa,
 6   Australia/Oceania and Asia). In addition, Hallock and Healey produced a one-hour
 7   Halloween Special for SYFY as well as a sixth season, which was comprised of the
 8   “best of” episodes of Scare Tactics.
 9        21. Hallock and Healey commenced the creative process for the individual
10   Scare Tactics short stories by retaining a group of writers, who, under the
11   supervision of Hallock and Healey, wrote the stories as “works for hire” in a
12   “collaborative writing room.” The ensuing stories were reviewed and edited by
13   Hallock and Healey until they were satisfied that the individual stories were
14   appropriate.
15        22. Based on the final stories, Hallock and Healey physically produced
16   individual stories, selecting individual locations, building specific sets, choosing
17   and adapting props, hiring actors, rehearsing with the actors and the camera
18   operators so that they knew their specific lines and the timing thereof, timing the
19   specific “action points” or “plot points” that the actors were required to achieve,
20   and instructing the actors how they were expected to interact with the Mark.
21        23. When the stories were fully developed and the rehearsals were undertaken
22   to satisfaction, Hallock and Healey filmed each story (sometimes several times with
23

24    2
        Scare Tactics entered into a distribution agreement with Rive Gauche, which licensed Scare Tactics episodes
      internationally to the following territories: Algeria, Alto Adige, Armenia, Australia, Austria, Azerbaijan, Bahrain,
25    Belarus, Belgium, Canada, Capo D’Istria, Caribbean, Central America, Chad, Channel Islands, Denmark, Djibouti,
      Dom Toms, Dominican Republic, Egypt, England, English Europe, France, Germany, Greece, Iceland, Indonesia,
26    Iran, Iraq, Isle of Man, Israel, Italy, Japan, Jordan, Kazakhstan, Kuwait, Kyrgyzstan, Lebanon, Libya, Liechtenstein,
      Luxembourg, Malaysia, Mauritania, Mexico, Monaco, Morocco, Netherlands, New Zealand, Northern Ireland,
27    Oman, Papua New Guinea, Philippines, Qatar, Republic of Yemen, Russia, San Marino, Saudi Arabia, Scotland,
      Singapore, Somalia, South Korea, Sudan, Syria, Switzerland, Tunisia, Thailand, Turkey, Ukraine, Uzbekistan, United
28    Arab Emirates, Wales and Vatican City.


                                                               4.
                                                         COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 6 of 27 Page ID #:6



 1   different Marks), selecting and editing one for eventual airing on television. When
 2   broadcast as a full half-hour show, individual stories, each approximately 5 minutes
 3   long were “introduced” by a celebrity host who was also provided a script written in
 4   the “writers room.” The entire process, from the initial writing of a story through
 5   the physical production through editing and delivery resulted in what is sometimes
 6   referred to herein as the “Protected Expression.”
 7        24. Each of the final stories in film form that was broadcast was registered
 8   with the United States Copyright Office.
 9        25. Scare Tactics garnered accolades, including being the most watched non-
10   news, primetime cable program in adults 18-49 and the best ever rating for a series
11   premiere in SYFY history. It is, therefore, not surprising that Scare Tactics has
12   been seen in over seventy territories all over the world.
13                                    Hallock and Healey Have Disputes
14        26. Despite the overwhelming success of Scare Tactics, in and around 2011,
15   disputes between Hallock and Healey arose that ultimately resulted in Healey
16   divesting himself of Scare Tactics, as more particularly described hereinafter.
17        27. These disputes were settled, first, via a settlement agreement executed in
18   2012 (the “2012 Agreement”)3 and, second, via a settlement agreement executed in
19   2016 (the “2016 Agreement”)4. A true and correct copy of the 2016 Agreement is
20   attached hereto and incorporated herein by reference as Exhibit 1.
21        28. As a result of the 2016 Agreement, Healey agreed to, and did, “assign and
22   transfer to HALLOCK all of his direct and indirect rights and interests of any kind
23   or nature whatsoever in and to SCARE TACTICS.” (See Exhibit 1). This was
24   accomplished by:
25                 a. Healey transferring to Hallock any and all possible ownership Healey
26

27    3
        The 2012 Agreement contains a provision that arguably renders that agreement “confidential.” The 2012
      Agreement will be filed under seal if and when necessary.
28    4
        The 2016 Agreement is not “confidential.”


                                                             5.
                                                       COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 7 of 27 Page ID #:7



 1                    had in WMTI US, which held title in and to various Scare Tactics
 2                    intellectual property;
 3                 b. Healey transferring to Hallock and Hallock’s designee any and all
 4                    possible ownership Healey had in WMTI North and TNSCI, which
 5                    held title in and to various Scare Tactics intellectual property; and
 6                 c. To further ensure that Healey was severing every possible claim in
 7                    and to Scare Tactics intellectual property, Healey agreed to, and did,
 8                    transfer to Hallock, personally, all of Healey’s interest in and to
 9                    copyrights, trademarks, brands, trade names, the “series,” previously
10                    developed movie concepts, and the direct and indirect rights to exploit
11                    any and all intellectual property relating to Scare Tactics.
12    (Collectively, the bundle of productions, the brand, the intellectual property and
13    other ancillary rights, both direct and indirect of any kind regarding Scare Tactics
14    are sometimes referred to herein as the “Franchise.” )
15       29. In other words, in accordance with the 2016 Agreement, Healey was to
16   divest himself completely of all Scare Tactics assets – both tangible and intangible
17   – and was not to use the assets at all.
18       30. Plaintiffs are informed and believe, and thereon allege, that
19   notwithstanding the clear mandate set forth in the 2016 Agreement (that Healey
20   divest himself of all assets pertaining to Scare Tactics and transfer the same to
21   Plaintiffs), to this day, Healey has failed to divest himself of the tangible, physical
22   assets relating to Scare Tactics, and, thus, has failed to transfer the same to
23   Plaintiffs.
24       31. Plaintiffs are further informed and believe, and thereon allege, that, to this
25   day, Healey has retained the tangible, physical assets related to Scare Tactics.
26       32. Plaintiffs, as 100% owners of the Franchise, are entitled to exploit the
27   Franchise and reap all of the benefits incident thereto – both pecuniary and non-
28   pecuniary.
                                                   6.
                                               COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 8 of 27 Page ID #:8



 1       33. As a result of the foregoing, among other transactions, WMTI US holds
 2   exclusive exploitation rights worldwide to Scare Tactics seasons 1 through 3, the
 3   “best ofs” and the Halloween Special, and, via license from WMTI North and
 4   TNSCI, exclusive worldwide exploitation rights (other than Canada) to seasons 4
 5   and 5.
 6                                   Healey Joins Propagate
 7       34. Shortly after executing the 2016 Agreement, knowing that he had no rights
 8   to exploit the Franchise in any manner whatsoever, Healey joined Propagate as its
 9   vice president.
10       35. On or about May 11, 2016, Howard Owens (“Owens”), a senior executive
11   with Propagate was advised that Hallock was the “exclusive owner of the Scare
12   Tactics franchise,” which included “worldwide format [and] media rights.” (A true
13   and correct copy of a Facebook messenger exchange between Hallock and Owens,
14   dated May 11, 2016, which evidences Owens’ express knowledge that Hallock was
15   the “exclusive owner of the Scare Tactics franchise,” which included “worldwide
16   format [and] media rights,” is attached hereto and incorporated herein by reference
17   as Exhibit 2).
18       36. Healey’s knowledge and background relevant to the Franchise, including
19   specifically the fact that Healey divested himself of the Franchise (including the
20   right to remake, sequelize, spinoff or reboot the Franchise in any manner
21   whatsoever), is and was imputed to Propagate as Healey’s principal per California
22   Civil Code Section 2332, which states: “As against a principal, both principal and
23   agent are deemed to have notice of whatever either has notice of, and ought, in good
24   faith and the exercise of ordinary care and diligence, to communicate to the other.”
25       37. Likewise, Howard Owens’ knowledge (that he knew Hallock was the
26   “exclusive owner of the Scare Tactics franchise”) is and was imputed to Propagate
27   as Owens’ principal per California Civil Code Section 2332.
28

                                                7.
                                           COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 9 of 27 Page ID #:9



 1                       Healey and Propagate “Reboot” Scare Tactics
 2       38. Notwithstanding the fact that (1) Healey had actual knowledge that he had
 3   no rights in the Franchise and (2) Propagate had imputed knowledge of the same, on
 4   information and belief, Healey and Propagate nonetheless commenced, supervised
 5   and completed production and delivery to the online streaming company Netflix of
 6   an allegedly “new” Scare Tactics television series, which Healey and Propagate
 7   named Prank Encounters. The resulting “new” series is sometimes referred to
 8   herein as the “Reboot. ”
 9       39. To date, on information and belief, Healey and Propagate have released
10   only 8 half-hour episodes in the Reboot, so obviously not all of the Scare Tactics
11   stories have been copied by Healey and Propagate; however, a number of
12   specifically identifiable Scare Tactics stories have been copied by Healey and
13   Propagate in the Reboot.
14       40. At issue in the Copyright Holder Plaintiffs’ Copyright Claims against
15   Defendants, and each of them, are the following Scare Tactics copyrights:
16             a. “Camp Kill” -- “Scare Tactics” episode 101, U.S. Copyright No. PA
17                0001912469. Claimant WMTI US.
18             b. “My Heart Belongs to Misery” aka “Dangerous Obsession” -- “Scare
19                Tactics” episode 117, U.S. Copyright No. PA 0001912469. Claimant
20                WMTI US.
21             c. “The Mummy” -- “Scare Tactics” episode 206, U.S. Copyright No.
22                PA 0001912453. Claimant WMTI US.
23             d. “Satan’s Baby” -- Scare Tactics episode 301, U.S. Copyright No. PA
24                0001664256. Claimant WMTI US.
25             e. “Phantom Power” -- Scare Tactics episode 305, U.S. Copyright No.
26                PA 0001664256. Claimant WMTI US.
27             f. “It’s My Party” – Scare Tactics episode 401, U.S. Copyright No. PA
28                0001817857. Claimant WMTI North.
                                               8.
                                           COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 10 of 27 Page ID #:10



 1               g. “Road Kill” -- “Scare Tactics” episode 405, U.S. Copyright No. PA
 2                  0001817863. Claimant WMTI NORTH.
 3               h. “Send In the Clowns” -- “Scare Tactics” episode 509, U.S. Copyright
 4                  No. PA 0001831682. Claimant TNSCI.
 5        41. Defendants’ works that infringed upon the Copyright Holder Plaintiffs’
 6    copyrights in the above-referenced stories and misappropriated other intellectual
 7    property rights belonging to the Copyright Holder Plaintiffs include the following
 8    stories:
 9               a. “End of the Road”;
10               b. “Face Fears”;
11               c. “Urgent Scare”;
12               d. “Camp Scarecrow”;
13               e. “Storage War of the Worlds”;
14               f. “Fright At the Museum”; and
15               g. “Split Party”.
16        42. Specifically, Defendants’ Reboot infringes upon the Copyright Holder
17    Plaintiffs’ copyright in specific Scare Tactics stories, as follows:
18               a. Defendants’ story “End of the Road” infringes on the Copyright
19                  Holder Plaintiffs’ copyright in “Road Kill,” as is evidenced, in part,
20                  by:
21                        i. the written story for “Road Kill” (Exhibit 3);
22                     ii. the final “Road Kill” story seen on television, representing the
23                          Copyright Holder Plaintiffs’ protected expression (Exhibit 4);
24                          and
25                    iii. the final “End of the Road” story seen on Netflix (Exhibit 5).
26               b. Defendants’ story “Face Fears” infringes on the Copyright Holder
27                  Plaintiffs’ copyright in “My Heart Belongs to Misery” aka
28                  “Dangerous Obsession,” as is evidenced, in part, by:

                                                   9.
                                              COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 11 of 27 Page ID #:11



 1                       i. the written story for “My Heart Belongs to Misery” aka
 2                         “Dangerous Obsession” (Exhibit 6); and
 3                   ii. the final “My Heart Belongs to Misery” aka “Dangerous
 4                         Obsession” story seen on television, representing the Copyright
 5                         Holder Plaintiffs’ protected expression (Exhibit 7); and
 6                   iii. the final “Face Fears” story seen on Netflix (Exhibit 8).
 7              c. Defendants’ story “Urgent Scare” infringes on the Copyright Holder
 8                 Plaintiffs’ copyright in “Satan’s Baby,” as is evidenced, in part, by:
 9                       i. the written story for “Satan’s Baby” (Exhibit 9);
10                   ii. the final story for “Satan’s Baby” seen on television,
11                         representing the Copyright Holder Plaintiffs’ protected
12                         expression (Exhibit 10); and
13                   iii. the final “Urgent Scare” story seen on Netflix (Exhibit 11).
14              d. Defendants’ story “Camp Scarecrow” infringes on the Copyright
15                 Holder Plaintiffs’ copyright in “Camp Kill,” as is evidenced, in part,
16                 by:
17                       i. the written story for “Camp Kill” (Exhibit 12);
18                   ii. the final story for “Camp Kill,” as seen on television,
19                         representing the Copyright Holder Plaintiffs’ protected
20                         expression (Exhibit 13); and
21                   iii. the final “Camp Scarecrow” story seen on Netflix (Exhibit 14).
22              e. Defendants’ story “Storage War of the Worlds” infringes on the
23                 Copyright Holder Plaintiffs’ copyright in “Phantom Power,” as is
24                 evidenced, in part, by:
25                       i. the written story for “Phantom Power” (Exhibit 15);
26                   ii. the final story for “Phantom Power,” as seen on television,
27                         representing the Copyright Holder Plaintiffs’ protected
28                         expression (Exhibit 16); and
                                                 10.
                                             COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 12 of 27 Page ID #:12



 1                   iii. the final “Storage War of the Worlds” story seen on Netflix
 2                        (Exhibit 17).
 3              f. Defendants’ story “Fright at the Museum” infringes on the Copyright
 4                 Holder Plaintiffs’ copyright in “The Mummy,” as is evidenced, in
 5                 part, by:
 6                     i. the written story for “The Mummy” (Exhibit 18);
 7                    ii. the final story for “The Mummy,” as seen on television,
 8                        representing the Copyright Holder Plaintiffs’ protected
 9                        expression (Exhibit 19); and
10                   iii. the final “Fright at the Museum” story seen on Netflix (Exhibit
11                        20).
12              g. Defendants’ story “Split Party” infringes on the Copyright Holder
13                 Plaintiffs’ copyright in “Party Forever” and “Send in the Clowns,” as
14                 is evidenced, in part, by:
15                     i. the written stories for “Party Forever” and “Send in the
16                        Clowns” (Exhibits 21 and 22);
17                    ii. the final stories for “Party Forever” and “Send in the Clowns,”
18                        as seen on television, representing the Copyright Holder
19                        Plaintiffs’ protected expression (Exhibits 23 and 24); and
20                   iii. the final “Split Party” story seen on Netflix (Exhibit 25).
21        43. For purposes of illustration, the Copyright Holder Plaintiffs have selected a
22    typically unique Scare Tactics story named “Wood You Chip Up This Body.” This
23    story is not part of the instant claim but demonstrates the Copyright Holder
24    Plaintiffs’ protected expression. Materials submitted include:
25              a. the “written story” (Exhibit 26);
26              b. the “host script” (Exhibit 27); and
27              c. an actual copy of the story, i.e. the Copyright Holder Plaintiffs’
28                 protected expression that was eventually filmed and released on
                                                11.
                                            COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 13 of 27 Page ID #:13



 1                      television (Exhibit 28).
 2         Combined, these exhibits show that the resulting final story that was broadcast
 3     was an actual rendering of ideas in the form of protectable expression of articulable
 4     concrete elements reflecting a particularized expression of the underlying concept.
 5         44. The specific instances set forth in paragraph “42.” illustrate not only
 6     Healey’s blatant poaching of the Copyright Holder Plaintiffs’ copyrights in the
 7     subject specific Scare Tactics stories but also Propagate’s flagrant ratification
 8     thereof. Moreover, the cited instances evidence Healey’s utter disregard of his
 9     contractual obligations to Hallock pursuant to the 2016 Agreement.
10         45. The Copyright Holder Plaintiffs spent countless number of hours and an
11     estimated Forty Million Dollars ($40,000,000) to develop, produce and deliver the
12     Scare Tactics episodes. Development, production and delivery of content is
13     expensive,5 and by infringing upon the Copyright Holder Plaintiffs’ copyrights in
14     specific Scare Tactics stories, as herein alleged, Defendants have effectively
15     destroyed the Copyright Holder Plaintiffs’ ability to realize the full extent of
16     returns on their significant financial investment.
17         46. The Copyright Holder Plaintiffs, are informed and believe, and thereon
18     allege, that in order to accomplish the unauthorized Reboot of the Franchise,
19     Healey and Propagate used Scare Tactics personnel, including:
20                  a. Scare Tactics writers, including Doug Perkins, David Storrs and
21                      Kevin Healey;
22                  b. Scare Tactics actors, including David Storrs, Sven Holmberg and
23

24     5
        Bill Carter, The Laughter Is Fading in Sitcom Land: Reality Shows, Costs and Innovative Comedy Threaten a TV
       Staple, N.Y. TIMES, May 24, 2004, at E1 (noting that scripted shows cost between $850,000 and $1.2 million on
25     average to produce); see also MITTELL, supra note 56, at 91; Ted Magder, Television 2.0: The Business of American
       Television in Transition, in REALITY TV: REMAKING TELEVISION CULTURE 141, 147 (Susan Murray &
26     Laurie Ouellette eds., 2d ed. 2009). The show Shark Tank cost about $750,000 to produce, which is considered cheap
       given its ratings. Bill Carter, Reality TV, Shaking Off Recession, Takes Entrepreneurial Turn, N.Y. TIMES, Mar. 28,
27     2011, at B1. The Voice, however, cost $2.3 million to produce. Kim Masters & Lacey Rose, The Miracle of The
       Voice, HOLLYWOOD REP. (June 24, 2011), available at http://www.hollywoodreporter.com/news/miracle-voice-
28     202039.


                                                              12.
                                                         COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 14 of 27 Page ID #:14



 1                  Gabriel Pimentel;
 2               c. Scare Tactics technical supervisor Steve Canas;
 3               d. Scare Tactics producers, including Hilary Frimond, Doug Perkins,
 4                  David Storrs, and, of course, Healey;
 5               e. Scare Tactics production designer Joe Warson and construction
 6                  manager Brad Franks;
 7               f. Scare Tactics talent casting director Suzanne Broderick; and, of
 8                  course,
 9               g. Scare Tactics former creative partner and executive producer, Healey,
10                  who, on information and belief, directed the “writers’ room” for
11                  Propagate’s Prank Encounters, for which Healey has screen credit,
12                  and directed the actors.
13                                The Public Decries the Reboot
14        47. The Reboot started streaming in the United States on Netflix on or about
15    October 25, 2019. Almost immediately, it was clear that Propagate and Healey’s
16    attempt to reboot the Franchise by “changing the name” fooled no one.
17        48. Given Healey’s in-depth, firsthand familiarity with the Franchise, it is no
18    surprise that viewers, as well as reviewers, recognized Prank Encounters as nothing
19    more than a “knock off” or “re-boot” of the Franchise.
20        49. But, from the start, Propagate/Healey’s clear intent was to leverage the
21    popularity of the Franchise by producing content (albeit under a different name)
22    that was and is so substantially similar to the Franchise that it had the effect of not
23    only attracting the same Scare Tactics audience but also confusing the audience as
24    to the origins of the Reboot. In making the Reboot, Propagate and Healey
25    deliberately damaged the Franchise, thereby depriving not only the Copyright
26    Holder Plaintiffs of the rights and benefits to which they were and are entitled under
27    the Copyright Act but also Hallock of the rights and benefits to which he was and is
28    entitled under the 2016 Agreement.
                                                  13.
                                               COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 15 of 27 Page ID #:15



 1        50. On information and belief, in furtherance of this intent and strategy,
 2    Defendants “went public,” to wit:
 3           a. The “host” of Prank Encounters, Gaten Matarazzo, stated on national
 4              network television that when he was initially approached to “host” Prank
 5              Encounters, he was told that the intent was to “make a show like Scare
 6              Tactics that hadn’t been on the air in a while”; and,
 7           b. Healey personally posted on social media that, in 2019, he had been
 8              “working hard” and was “almost done” with “a show that will thrill fans
 9              of #scaretactics”; and
10           c. Healey also touted that he had created Scare Tactics and that “[Prank
11              Encounters] takes [Scare Tactics] to another level.”
12     True and correct copies of Healey’s comments are attached hereto and
13     incorporated herein by reference as Exhibit 29.
14        51. Indeed, the public immediately took to social media to deride the Reboot,
15    commenting, as follows:
16              a. How about "Taking the entire concept of SCARE TACTICS..." ???;
17              b. “What in the “Scare Tactics” (sic) rip off is going on” (dated October
18                 15, 2019);
19              c. “Basically Scare Tactics 2.0”;
20              d. “Sounds like that show scare tactics”;
21              e. “Puts you in the mind of Scare Tactics … ”;
22              f. “You should check out Prank Encounters .. It’s like Scare Tactics on
23                 steroids,” and, in response, “Nah, they basically just stole this exact
24                 episode”;
25              g. “This is exactly like Scare Tactics”;
26              h. “This is just an off brand version of Scare Tactics”;
27              i. “Their (i.e. Scare Tactics) new episodes are under the name Prank
28                 Encounters on Netflix which recently came out”;
                                                14.
                                            COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 16 of 27 Page ID #:16



 1              j. “Isn’t this called SCARE TACTICS or wait PUNK’D? Where have
 2                 all the original ideas gone…”;
 3              k. Replying to a comment of a “HUGE fan of Scare Tactics, “Said the
 4                 same thing they even have one of the same scare actor in it”;
 5              l. “Prank Encounters reminds me of how awesome show Scare Tactics
 6                 was back in the day”; and
 7              m. “Scare Tactics vibes. #PrankEncounters.”
 8     (Collectively, the above-referenced comments are attached hereto and incorporated
 9     herein by reference as Exhibit 30).
10        52.   In addition to the general public, critics provided reportage, as follows:
11              a. IMDb wrote: “Very similar to the show “Scare Tactics” that was on
12                 Sci-Fi, except in that show people were set up by someone they knew
13                 and with “Prank Encounters” the targets don’t know each other
14                 (emphasis added);
15              b. Jacqueline Gualtieri of Distractify.com wrote: “The [ ] complaint that
16                 has come out so far about the [Prank Encounters] series is that it
17                 sounds incredibly similar to Scare Tactics, which was on Syfy and
18                 Chiller from 2003 to 2013. On Scare Tactics, regular people
19                 encountered monsters and supernatural creatures in creepy pranks on
20                 a hidden camera show, which sounds remarkably similar to Prank
21                 Encounters (emphasis added);
22              c. Andy Denhart of Reality Blurred wrote: “Netflix’s attempt to create
23                 its own Scare Tactics is mostly embarrassing … ”.
24              d. For Film Daily, Bec Heim wrote: Scare Tactics (2003 – 2013) aired
25                 on Syfy for five seasons and over 100 episodes. The show, hosted in
26                 its last three seasons by Tracy Morgan, sends friends and family (“the
27                 accomplice”) of the mark (“the victim”) on a one-off job … The basic
28                 concept is identical to Prank Encounters. The differences: just one
                                                15.
                                             COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 17 of 27 Page ID #:17



 1                  victim; family and friends nominate the victim; and each 30-minute
 2                  episode usually has multiple scenarios. Prank Encounters has two
 3                  victims, no nominations are mentioned, and just one scenario per
 4                  episode. Either way, both Scare Tactics and Prank Encounters lure
 5                  victims with a fake job and intend to scare them.”
 6               e. For Netflixlife.com, Courtney Mroch writes in reviewing Prank
 7                  Encounters: “Prank Encounters is very similar to [Scare Tactics].”
 8     (Collectively, the reportage referenced immediately above are attached hereto and
 9     incorporated herein by reference as Exhibit 31).
10        53. In November 2019, Hallock viewed 8 episodes of Prank Encounters for
11    the first time. Unlike the general viewers who saw Scare Tactics and Prank
12    Encounters as perhaps “very similar,” due to: (a) Hallock’s familiarity with the
13    entire Scare Tactics portfolio, (b) Hallock’s knowledge of Healey’s involvement in
14    both Scare Tactics and Prank Encounters, and (c) the specifics of the 2016
15    Agreement, Hallock concluded that by producing and releasing Prank Encounters
16    as a “reboot” of the Franchise, Healey had not only directly, knowingly and
17    willfully deprived Hallock of the benefits of the 2016 Agreement, but also directly,
18    knowingly and willfully infringed upon the Copyright Holder Plaintiffs’ copyrights
19    in specific Scare Tactics stories.
20        54. The Copyright Holder Plaintiffs are informed and believe, and thereon
21    allege, that Healey knew or should have known that the Reboot infringed, and
22    continues to infringe, upon the Copyright Holder Plaintiffs’ copyrights in specific
23    Scare Tactics stories.
24        55. Plaintiffs are informed and believe, and thereon allege, that Healey’s
25    conduct in creating, developing, producing and releasing the Reboot amounts not
26    only to an effective “taking” by Healey of the very Franchise that he had agreed,
27    contractually, to divest himself of and transfer to Plaintiffs, thereby depriving them
28    of the benefits of their bargain under the 2016 Agreement, but also a taking of the
                                                 16.
                                             COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 18 of 27 Page ID #:18



 1    protections imbued to them under the Copyright Act.
 2         56. The Copyright Holder Plaintiffs are informed and believe, and thereon
 3    allege, that by producing the Reboot when it knew or should have known that doing
 4    so infringed upon the Copyright Holder Plaintiffs’ copyrights in specific Scare
 5    Tactics stories, Propagate, too, directly infringed upon the Copyright Holder
 6    Plaintiffs’ copyrights in specific Scare Tactics stories.
 7         57. The Copyright Holder Plaintiffs are further informed and believe, and
 8    thereon allege, that Propagate, perhaps not a stranger to knocking off content, 6 also
 9    contributorily infringed upon the Copyright Holder Plaintiffs’ copyrights in specific
10    Scare Tactics stories, as evidenced by the following:
11                  a. Propagate supervised and/or had the ability to supervise Healey;
12                  b. Propagate, as Healey’s principal, knew or should have known that the
13                      Franchise belonged to the Copyright Holder Plaintiffs;
14                  c. Propagate knew or should have known that Healey and Hallock had
15                      entered into the 2016 Agreement, which resulted in Healey having
16                      been divested of all right, title and interest in and to the Franchise;
17                  d. Propagate knew or should have known that the Reboot infringed upon
18                      the Copyright Holder Plaintiffs’ copyrights in specific Scare Tactics
19                      stories;
20                  e. Propagate facilitated the production of the Reboot by financing it;
21                  f. Propagate facilitated the release of the Reboot by entering into
22                      distribution agreement(s) related thereto; and
23                  g. Propagate knew or should have known that Healey was contractually
24                      barred from pursing any Scare Tactics creative endeavor after ceding
25                      the Franchise to the Copyright Holder Plaintiffs.
26         58.       The Copyright Holder Plaintiffs are further informed and believe, and
27
       6
        Hallock is informed and believes, and thereon alleges, that Propagate was accused of having knocked off Shark
28     Tank when it produced Planet of the Apps.


                                                              17.
                                                         COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 19 of 27 Page ID #:19



 1    thereon allege, that the foregoing conduct by Propagate caused, allowed, induced
 2    and encouraged Healey to infringe upon the Copyright Holder Plaintiffs’ copyrights
 3    in specific Scare Tactics stories and that such contributed in a significant way to
 4    Healey’s infringement of the Copyright Holder Plaintiffs’ copyrights in specific
 5    Scare Tactics stories.
 6         59.       The Copyright Holder Plaintiffs are further informed and believe, and
 7    thereon allege, that Propagate failed, and continues to fail, to take steps to prevent
 8    and/or limit Healey’s infringement of the Copyright Holder Plaintiffs’ copyrights in
 9    specific Scare Tactic stories.7
10         60.       The Copyright Holder Plaintiffs are further informed and believe, and
11    thereon allege, that Propagate reaped a direct financial interest as a result of
12    Healey’s infringement of the Copyright Holder Plaintiffs’ copyrights in specific
13    Scare Tactic stories.
14         61.       The Copyright Holder Plaintiffs are further informed and believe, and
15    thereon allege, that, in addition to reaping pecuniary benefits, Propagate also reaped
16    non-pecuniary benefits from Healey’s infringement of the Copyright Holder
17    Plaintiffs’ copyrights in specific Scare Tactic stories.
18         62.       On information and belief, and as set forth above, Prank Encounters
19    started streaming over Netflix in late October 2019 in the United States. However,
20    again on information and belief, Netflix has the capacity to stream in over 190
21    countries, and has already streamed, or will be streaming, Prank Encounters to
22    viewers in a majority of these territories.
23         63.       Through the Reboot, Defendants have produced, reproduced, prepared
24    copies and derivative works based upon, distributed, and publicly displayed the
25    Copyright Holder Plaintiffs’ copyrighted works without their consent. In so doing,
26    Defendants have violated the Copyright Holder Plaintiffs’ exclusive rights under 17
27
       7
         In December 2019, Plaintiff’s counsel sent Defendants a letter regarding the destruction of electronically stored
28     information and advised them that suit was imminent.


                                                                 18.
                                                           COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 20 of 27 Page ID #:20



 1    U.S.C. §§ 106 and 501.
 2         64.       Through the Reboot, Defendants have deprived the Copyright Holder
 3    Plaintiffs of the benefits of full exploitation 8 of the Franchise.
 4         65.       Defendants' infringements have been undertaken knowingly and with
 5    intent to financially gain from the Copyright Holder Plaintiffs’ protected
 6    copyrighted work.
 7         66.       Even though Propagate knew that the Copyright Holder Plaintiffs held
 8    exclusive rights in and to the Franchise, including, among other things, the
 9    copyrighted works and the format, Propagate nonetheless failed to exercise its right
10    and ability to supervise persons within its control, including but not limited to
11    Healey, so as to prevent the subject infringement, and Propagate did so with intent
12    to further its financial interest.
13         67.       Accordingly, Defendants have directly, contributorily and vicariously
14    infringed upon the Copyright Holder Plaintiffs’ copyrights in specific Scare Tactics
15    stories.
16         68.       Because of Defendants’ willfulness and recklessness in infringing on the
17    Copyright Holder Plaintiffs’ copyrights in specific Scare Tactics stories, the
18    Copyright Holder Plaintiffs are entitled to their actual damages as well as
19    Defendants’ attributable profits in an amount to be proven at trial. Further, the
20    Copyright Holder Plaintiffs are entitled to all other relief allowed under the
21    Copyright Act.
22         69.       Defendants’ infringement has caused, and will continue to cause,
23    irreparable harm to the Copyright Holder Plaintiffs, for which the Copyright Holder
24    Plaintiffs have no adequate remedy at law. Unless Defendants’ conduct is
25    restrained, harm will continue to occur into the future, such that the Copyright
26

27     8
         Full exploitation includes global licensing of TV formats, which is a multi-billion dollar business. According to one
       industry report, “the production volume generated by traded TV formats was €9.3 billion ($10.3 billion USD) for the
28     years 2006-2008, with 445 original formats traded among fourteen countries.” Format Recognition & Prot. Ass'n.


                                                                 19.
                                                           COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 21 of 27 Page ID #:21



 1    Holder Plaintiffs are entitled, upon further application, to issuance of preliminary
 2    and permanent injunctive relief.
 3
                                SECOND CLAIM FOR RELIEF
 4

 5
                Breach Of Implied Covenant Of Good Faith And Fair Dealing
                    Against Propagate, Healey And Does 26-50, inclusive
 6

 7        70. Plaintiffs repeat and incorporate by reference the allegations in paragraphs
 8    1 through 69 above, as if fully set forth herein.
 9        71.    Plaintiffs are informed and believe, and thereon allege, that, as alleged
10    hereinabove, in 2016, pursuant to the 2016 Agreement, Healey ceded to Hallock
11    and the Copyright Holder Plaintiffs (WMTI US, WMTI North and TNSCI) any and
12    all right, title and interest Healey had in and to the Franchise.
13        72.    Plaintiffs are informed and believe, and thereon allege, that Healey also
14    ceded his interests in and to WMTI US to Hallock and his interests in WMTI North
15    and TNSCI to Hallock and Hallock’s designee.
16        73. Among others, benefits conveyed under the 2016 Agreement included all
17    forms of direct and indirect rights to exploit the Franchise through reboots, spinoffs,
18    sequels, prequels and any other form of derivative use.
19        74. By rebooting Scare Tactics and then choosing to call the Reboot by a
20    different name (Prank Encounters), Healey and Propagate deprived Plaintiffs of not
21    some, but all, of the benefits conveyed to Plaintiffs by the 2016 Agreement. This
22    includes not only the copyright infringements, alleged above, but also use of any
23    “unprotected elements,” including without limitation the format of Scare Tactics
24    and exploitation of the Franchise by Healey and Propagate that, as Gaten Matarazzo
25    put it, was to be “like Scare Tactics.”
26        75. Plaintiffs are informed and believe, and thereon allege, that Propagate
27    knew or should have known that the Reboot infringed upon the Copyright Holder
28    Plaintiffs’ copyrights in specific Scare Tactics stories and other rights to exploit the
                                                   20.
                                                COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 22 of 27 Page ID #:22



 1    Franchise held by Plaintiffs, resulting in a breach of the 2016 Agreement, which
 2    only allowed Healey to pursue “other” (as opposed to same, related or similar) (i.e.,
 3    “non-Scare Tactics”) scary, paranormal-themed or hidden camera shows – certainly
 4    not a Reboot of Scare Tactics under a different name.
 5        76.   As with every contract, included in the 2016 Agreement was an implied
 6    promise of good faith and fair dealing. The implied promise ensured that Healey,
 7    and by imputation, Propagate, would refrain from conduct that would deprive
 8    Plaintiffs of the right to receive all of the benefits conveyed under the 2016
 9    Agreement.
10        77. Propagate knew or should have known that the 2016 Agreement contained
11    an implied covenant of good faith and fair dealing and that, by allowing Healey to
12    make the Reboot, Healey would be in breach of the implied covenant of good faith
13    and fair dealing implicit in the 2016 Agreement.
14        78. As a result of the above alleged breach, Plaintiffs sustained consequential
15    and special damages in an amount to be proven at trial.
16
                                 THIRD CLAIM FOR RELIEF
17
                                  Interference With Contract
18                        Against Propagate and Does 51-75, inclusive

19        79. Plaintiffs repeat and incorporate by reference the allegations in paragraphs
20    1 through 78 above, as if fully set forth herein.
21        80.   The 2016 Agreement is a valid contract between the Plaintiffs, on the one
22    hand, and Healey, on the other hand, which contract essentially “sold” Healey’s
23    interests in and to the Franchise to Hallock (and his designee in the case of WMTI
24    North and TNSCI), thereby eliminating any right, title or interest in or to the
25    Franchise by Healey.
26        81.   On information and belief, Propagate had knowledge that Healey had
27    once owned a piece of the Franchise and that, as of 2016, Hallock (and his designee
28    in the case of WMTI North and TNSCI) was the 100% owner of the Franchise.

                                                 21.
                                             COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 23 of 27 Page ID #:23



 1        82.    By supporting and funding Healey’s producing of Prank Encounters,
 2    Propagate intended that Healey would produce a show like Scare Tactics, and, in so
 3    doing, Propagate knew that Healey would, thereby, breach the covenant of good
 4    faith and fair dealing implied in the 2016 Agreement.
 5        83.    In so acting, Propagate caused Healey to breach the 2016 Agreement,
 6    causing resulting harm to Plaintiffs, and each of them, of which Propagate’s
 7    conduct was a substantial factor.
 8        84.    As to the Copyright Holder Plaintiffs, they have sustained past economic
 9    loss and will sustain future economic loss. As to Hallock, in addition to past
10    economic loss and future economic loss, he has suffered and will continue to suffer
11    future non-economic loss, including mental suffering and affiliated bodily injury,
12    subject to proof at trial.
13
                                   FOURTH CLAIM FOR RELIEF
14
                   Breach Of Contractal Duty To Account And Pay Proceeds
15                        Against Healey and Does 77-100, inclusive
16        85.     Plaintiffs repeat and incorporate by reference the allegations in
17    paragraphs 1 through 84 above, as if fully set forth herein.
18        86.     Hallock and Healey created and produced a show titled Freak
19    Encounters, which aired on Animal Planet. Freak Encounters was owned by The
20    Gifted Show, Inc., which is a California corporation ("Gifted").
21        87.     Via the 2012 Agreement, Healey transferred all of Healey’s right, title
22    and interest in and to Gifted to Hallock. Consequently, Hallock is 100% owner of
23    Gifted.
24        88.     Notwithstanding Hallock’s 100% ownership of Gifted, Hallock and
25    Healey agreed that, with respect to Freak Encounters, either of them could take
26    steps to seek opportunities to develop, produce and exploit the title, provided that
27    neither Hallock nor Healey could individually exploit Freak Encounters without
28    first obtaining the other’s prior written approval. Then, assuming such “approval,”
                                                 22.
                                             COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 24 of 27 Page ID #:24



 1    the individual responsible for the exploitation (referred to as “the Managing Party”)
 2    would pay, or cause to be paid, to the other (referred to as the “Non-Managing
 3    Party”) a participation equal to 50% of all budgeted fees, corporate overheads,
 4    deferred fees and back-end participations, whether the title was directly exploited or
 5    there was a derivative or ancillary production based thereon. The Managing Party
 6    was also entitled to a 5% “off the top” payment of all revenues not used to finance
 7    the approved exploitation.
 8        89.    One of the episodes of Freak Encounters is titled “Werewolf.”
 9        90.    Within the last four years, Healey exploited “Werewolf” by using
10    protected elements in the "Werewolf" episode, including specifically the actual
11    rendering of ideas in the form of protectable expression of articulable concrete
12    elements reflecting a particularized expression of the underlying concept, in the
13    Reboot, swapping out the “werewolf” for a “big foot,” but otherwise lifting the
14    story from Freak Encounters and naming it “End of the Road.”
15        91.    A video of “Werewolf” and a video of “End of the Road” are attached
16    hereto as Exhibits 32 and 5, respectively.
17        92.    On information and belief, at no time following execution of the 2012
18    Agreement has Healey advised or provided notice to Hallock or Gifted that Healey
19    intended to or was in the process of exploiting Freak Encounters.
20        93.    At no time following execution of the 2012 Agreement has Healey
21    accounted to Hallock or Gifted for any sums received as a result of exploiting Freak
22    Encounters.
23        94.    Exploiting an episode of Freak Encounters without: (1) advising
24    Hallock thereof, (2) obtaining Hallock’s prior written approval, (3) accounting to
25    Hallock, and (4) compensating Hallock therefor, constitute individual and collective
26    breaches of the 2012 Agreement by Healey.
27        95.    Healey’s breach of the 2012 Agreement has directly and proximately
28    caused damage to Hallock in an amount subject to proof at trial.
                                                23.
                                            COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 25 of 27 Page ID #:25




 1         96.       Hallock is entitled to full and accurate accounting relating to use of
 2     "Werewolf."
 3

 4                                      PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiffs demand Judgment be entered in their favor jointly and
 6      severally against all Defendants, as follows:
 7           a. Ordering Defendants to account for all gains, profits and advantages
 8                  derived from their wrongful acts;
 9               b. Ordering all gains, profits and advantages derived from Defendants'
10                  wrongful acts be held in constructive trust for the benefit of Plaintiffs;
11               c. A warding actual damages suffered by Plaintiffs and any profits
12                  attributable to Defendants' wrongful acts;
13               d. Awarding Plaintiffs statutory damages;
14               e. Awarding Plaintiffs compensatory, special and non-economic damages;
15               f. Awarding Plaintiffs attorney's fees, interest and costs; and
16               g. Awarding Plaintiffs such other and further relief as the Court deems just
17                  and proper under the circumstances.
18     Dated:         March 24, 2020            C
19
20
                                                By~:----.---,,..........,,,,,,,__""'-_ _ ___.__ __
21                                                  Richard L. Ch      y
                                                    Nicole W. Uhlmann
22                                                  Attorneys for Plaintiffs Scott R llock,
                                                    WMTI Productions, Inc., WMTI
23                                                  Productions North, Inc., The Next Season
                                                    Company, Inc.
24
25
26
27
28

                                                    24.
                                                COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 26 of 27 Page ID #:26




 1                                    SPOLIATION NOTICE
 2              On December 18, 2019, Defendants were put on notice to preserve any all
 3     materials relating to the claims contained within this complaint, and any and all
 4      materials, or facts, which are relevant to the resolution of the issues alleged herein.
 5      By service of this pleading, Defendants are provided additional notice to preserve
 6      all relevant evidence important to this litigation, whether hard copy or
 7      electronically stored information ("ESI").
 8

 9     Dated:        March 24, 2020

10

11                                             By:
                                                    c-:1-ar---:dr-::L~.~c=h~-=----------1t-----
                                                  -=ru-=-•

12                                                Nicole W. Uhlm
                                                  Attorneys for Plaintiffs Scott Han ck,
13                                                WMTI Productions, Jnc., WMTI
                                                  Productions North, Inc., The Next Season
14                                                Company, Inc. and The Gifted Show, Inc.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     25.
                                              COMPLAINT
     Case 2:20-cv-02726 Document 1 Filed 03/24/20 Page 27 of 27 Page ID #:27



 1                                DEMAND FOR JURY DEMAND
 2              Plaintiffs hereby demand a trial by jury on all claims and issues so triable
 3      pursuant to Federal Rule of Civil Procedure 38.
 4
 5     Dated:        March 24, 2020
 6

 7                                             By.,,,,,.:--4--=--......-4:--~---JI..____,__ _
                                                  Ri ard L. Ch      ey
 8                                                Nicole W. Uhlmann
                                                  Attorneys for Plaintiffs Scott Hallo k,
 9                                                WMTI Productions, Inc., WMTI
                                                  Productions North, Inc., The Next Season
10                                                Company, Inc. and The Gifted Show, Inc.
11
12

13

14
15
16

17
18
19

20

21

22
23

24

25

26

27

28

                                                   26.
                                               COMPLAINT
